


Exhibit 10.63

 

Fossil, Inc.

Non-employee Director Compensation

 

Effective January 1, 2010

 

1.                                      Board of Directors

 

Annual Retainer

 

$

37,200

 

 

 

 

 

In-person meeting fee

 

$

1,395

 

 

 

 

 

Telephone meetings*

 

$

930

 

 

2.                                      Audit Committee

 

Chair annual retainer

 

$

18,600

 

 

 

 

 

Member retainer

 

$

2,325

 

 

 

 

 

In-person meeting fee

 

$

1,162

 

 

 

 

 

Telephone meetings*

 

$

930

 

 

 

3.                                      Compensation Committee

 

Chair annual retainer

 

$

9,300

 

 

 

 

 

Member retainer

 

$

0

 

 

 

 

 

In-person meeting fee

 

$

1,162

 

 

 

 

 

Telephone meetings*

 

$

930

 

 

4.                                      Nominating and Corporate Governance
Committee

 

Chair annual retainer

 

$

6,975

 

 

 

 

 

Member retainer

 

$

0

 

 

 

 

 

In-person meeting fee

 

$

1,162

 

 

 

 

 

Telephone meetings*

 

$

930

 

 

--------------------------------------------------------------------------------


 

5.                                      Finance Committee

 

Chair annual retainer

 

$

6,975

 

 

 

 

 

Member retainer

 

$

0

 

 

 

 

 

In-person meeting fee

 

$

1,162

 

 

 

 

 

Telephone meetings*

 

$

930

 

 

 

All fees paid quarterly in arrears.  Payment shall be made for each committee
meeting attended even if attending more than one committee meeting on the same
day.

 

6.                                      Equity

 

2008 Long-Term Incentive Plan

 

Annual grant:  Grant of Restricted Stock Units with a Fair Market Value of
$100,000.  Grant shall be made on the date of the Annual Stockholders Meeting
and shall vest 100% on the earlier of (i) the date of the next following Annual
Stockholders Meeting or (ii) one year from the Date of Grant.

 

Outside Directors appointed other than at an Annual Stockholders Meeting shall
be granted effective as of the date of appointment a pro-rated number of
Restricted Stock Units (pro-rated based on the number of days between the date
such individual first became an Outside Director and the date that is one year
from the immediately preceding annual stockholders meeting, over 365) that would
have been granted to such individual if he or she had been elected as an Outside
Director during the immediately preceding Annual Stockholders Meeting and shall
vest 100% one year from the Date of Grant.

 

Terms used with initial capital letters that are not otherwise defined herein
shall have the meanings ascribed to such terms in the Fossil, Inc. 2008
Long-Term Incentive Plan.

 

--------------------------------------------------------------------------------

 
